Opinion of the Court
Darden, Judge:
The inquiry of the president of this special court-martial into the providence of accused’s plea of guilty to charges of disobedience, use of provoking words, assault, and absence without leave, violations of Articles 90, 117, 134, and 86, Uniform Code of Military Justice, 10 USC §§ 890, 917, 934, and 886, respectively, is perfunctory. The record of trial contains no evidence that offsets this deficiency. There is here, then, révers- ■> ible error. Cf. United States v Care, 18 USCMA 535, 40 CMR 247.
The decision of the board of review ' is reversed and the record' of trial is returned to the Judge Advocate General of the Navy. A rehearing ' may be ordered. •
Chief Judge Quinn and Judge Ferguson concur.